NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



CHARLES E. DAEDA,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D18-488
                                   )
RICHARD S. DAEDA and ESTATE OF     )
RICHARD A. DAEDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 2, 2018.

Appeal from the Circuit Court for Lee
County; Michael T. McHugh, Judge.

Charles E. Daeda, pro se.

Gordon H. Coffman, Fort Myers, for
Appellee Richard S. Daeda.

No appearance for remaining Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, VILLANTI, and BLACK, JJ., Concur.